Citation Nr: 0502670	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  01-09 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant was in the Merchant Marine from July 1943 to 
January 1945.  Initial attempts to determine the period 
aboard ocean going vessels was unsuccessful.  Additional 
documentation has been associated with the claim requiring 
additional development.  He also had active military service 
in the United States Army during the period August 1945 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Newark, New 
Jersey, Regional Office (RO) that denied service connection 
for bilateral sensorineural hearing loss (SNHL).

Appellant's formal appeal on VA Form 9 requested a hearing 
before the RO, but that request was subsequently withdrawn in 
writing.  

The Board remanded the case for further development in August 
2003.  That development was accomplished, and the file was 
returned to the Board for appellate review.  Since then, the 
Board has received evidence directly from appellant's service 
representative that has was not considered by RO as the 
Agency of Original Jurisdiction (AOJ).  Since there is no 
waiver of jurisdiction on file, the case must be remanded to 
the AOJ for consideration of the new evidence, under the 
precedent of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2004).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
This claim was pending before the Board on the date of 
enactment of the VCAA, so the VCAA applies to the instant 
case.  However, the initial adjudication of the claim was 
conducted prior to enactment of the VCAA.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2004).  That has not been done in this 
case.

RO denied service connection for hearing loss because there 
is no evidence of hearing loss during appellant's military 
service.  However, the absence of a hearing disability during 
service is not always fatal to a service connection claim.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  It does not appear that 
appellant was notified of the medical and lay evidence that 
would be acceptable under the Ledford and Hensley precedents.  
In this case, appellant should be advised of his right to 
submit lay evidence of specific acoustic trauma that occurred 
during military service, and of continuity of hearing loss 
since his discharge from service.  

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  
The VCAA specifically provides that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  The medical evidence on file (VA 
audiological examination from February 2000) does not provide 
evidence as to whether appellant's hearing loss is consistent 
with exposure to acoustic trauma, as opposed to degenerative 
or other pathologies.  The Board therefore considers a VA 
audiological examination to be necessary toward adjudication 
of the claim.

The Board particularly notes that appellant's Army service 
medical records would have been extremely relevant to the 
issue of whether a hearing loss existed at the time of 
appellant's discharge, but those records were presumably 
destroyed during a fire at the National Personnel Records 
Center and cannot be reconstructed.  When service records are 
presumed to have been destroyed while in government custody, 
VA's duty to assist is heightened and includes an obligation 
to search for other forms of records that support the 
claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Case law 
does not establish a higher benefit-of-the-doubt standard, 
but rather heightens the duty of the Board to consider the 
benefit-of-the-doubt rule, to assist the claimant in 
developing his claim, and to explain its decision when the 
service medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).

Additionally, it is noted that there has been no verification 
of the duty on board ship during the Merchant Marine duty.  
An attempt was made but it was indicated in response that 
pertinent information could not be released without a signed 
release from the appellant.  He was sent appropriate forms, 
and there was no immediate response.  Thus, the case was 
forwarded to the Board.  Subsequently, a signed release was 
submitted to the RO, and then forwarded to the Board for 
association with the claims file.  Initial development cannot 
be undertaken by the Board.  See DAV, supra.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to hearing loss 
are satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2004), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  Appellant should 
specifically be advised that lay 
evidence is acceptable as evidence 
toward establishing that acoustic 
trauma occurred in service, and as 
evidence toward the continuity of 
chronic hearing loss.  Appellant should 
be advised to "give us all he's got" 
in regard to this claim.  The release 
form that has been submitted should be 
submitted to appropriate authority to 
attempt to verify the duty in the 
Merchant Marine for VA purposes.

2.  RO should arrange appropriate VA 
ear, nose, and throat, and audiological 
examinations.  To the extent possible, 
the examiner(s) should diagnose all 
pathologies that contribute to 
appellant's professed hearing 
disability and tinnitus, and render an 
opinion in regard to the etiology of 
each.  Specifically, it should be 
indicated whether any pathology found 
is the type associated with acoustic 
trauma, advancing age, disease, or 
other cause.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner(s) for review prior to 
examination(s).  After reviewing the 
file and examining the appellant, the 
examiner(s) should provide an opinion 
as to whether appellant has a current 
hearing disability and, if so, whether 
it is more likely than not that said 
disability or disabilities was incurred 
in, or aggravated by, military service.  
The rationale for the finding should be 
set forth.  If determination cannot be 
made without resort to speculation, the 
examiner(s) should so state.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for bilateral hearing loss.  
In order to comply with all notice and 
duty to assist provisions, the RO 
should conduct a de novo review of all 
evidence associated with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



